UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2185


In Re:   OKANG KAREEM ROCHELLE,

                Petitioner.




    On Petition for Writ of Mandamus.       (1:05-cr-00112-UA-1)


Submitted:   February 18, 2009               Decided:   March 9, 2009


Before MICHAEL, GREGORY, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Okang Kareem Rochelle, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Okang Kareem Rochelle petitions for a writ of mandamus

in which he seeks an order dismissing an indictment that charges

him in two counts of being a felon in possession of a firearm,

in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2006).                                      We

conclude that Rochelle is not entitled to mandamus relief.

             Mandamus relief is available only when the petitioner

has a clear right to the relief sought.                       In re First Fed. Sav.

& Loan    Ass’n,       860   F.2d    135,    138    (4th     Cir.    1988).        Further,

mandamus     is    a    drastic      remedy       and   should       be    used    only        in

extraordinary circumstances.                Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th

Cir. 1987).        Rochelle asserts that he is entitled to mandamus

relief    due     to   violations     of     his    Sixth    Amendment          right     to    a

speedy    trial,       and   other   violations         of   his    rights.         We    have

reviewed the record and determine Rochelle is not entitled to

the    relief     sought.      Accordingly,         although        we    grant    leave       to

proceed in forma pauperis, we deny Rochelle’s motion to expedite

and deny his petition for writ of mandamus.                              We dispense with

oral    argument       because      the     facts   and      legal       contentions       are

adequately      presented      in    the     materials       before       the     court    and

argument would not aid the decisional process.



                                                                          PETITION DENIED

                                              2